     Case 4:20-cv-02777-YGR Document 7-1 Filed 05/06/20 Page 1 of 11



 1    Philip C. Swain (SBN 150322)
      pcs@foleyhoag.com
 2    Jennifer Yoo (SBN 304355) (pro hac vice petition forthcoming)
      jyoo@foleyhoag.com
      FOLEY HOAG LLP
 3    155 Seaport Boulevard
      Boston, Massachusetts 02210-2600
 4    Telephone:    617-832-1000
      Facsimile:    617-832-7000
 5
      August Horvath (pro hac vice petition forthcoming)
 6    ahorvath@foleyhoag.com
      FOLEY HOAG LLP
 7    1301 Avenue of the Americas, 25th floor
      New York, NY 10019
 8    Tel: 646.927.5544
      Fax: 646.927.5599
 9    Attorneys for Defendant
      Unilever United States, Inc.
10

11                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
12                                    OAKLAND DIVISION

13
     LISA VIZCARRA, individually, and on behalf      Case No. 4:20-CV-02777-YGR
14   of those similarly situation,

15                                     Plaintiff,
                                                     MEMORANDUM IN SUPPORT OF
            v.                                       DEFENDANT UNILEVER UNITED
16                                                   STATES, INC.’S NOTICE OF MOTION
     UNILEVER UNITED STATES, INC.,                   AND MOTION TO DISMISS
17                                                   PLAINTIFF’S COMPLAINT
                                     Defendant.
18
                                                     Date: June 16, 2020
                                                     Time: 2:00 p.m.
19                                                   Courtroom: 1 (1301 Clay Street)
                                                     Judge: Hon. Yvonne Gonzalez Rogers
20

21

22

23

24

25
       MEMORANDUM IN SUPPORT OF DEFENDANT UNILEVER UNITED STATES, INC.’S NOTICE OF
26     MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT-- CASE NO. 4:20-CV-02777-YGR


27
     Case 4:20-cv-02777-YGR Document 7-1 Filed 05/06/20 Page 2 of 11



 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2          This case involves Unilever United States, Inc.’s (“Unilever”) Breyers Natural Vanilla

 3   ice cream product and whether its designation as “natural vanilla ice cream” communicates to

 4   consumers an extensive series of implied messages about the source of the vanilla flavoring in

 5   the ice cream. Plaintiff alleges that it does, and then further alleges – unsupported by any factual

 6   basis – that the contents of Unilever’s vanilla ice creams contradict those implied messages.

 7          Unilever has many substantive grounds on which to dismiss the Complaint (Dkt. 1),

 8   which it expressly reserves for a later Rule 12(b)(6) motion if needed. In this limited motion,

 9   Unilever moves that Plaintiff’s claims for damages be dismissed with prejudice pursuant to Rule

10   12(b)(6) because in addition to Plaintiff’s convoluted allegations, Plaintiff has failed to fulfill the

11   essential requirement under the Consumer Legal Remedies Act (“CLRA”) of sending a pre-filing

12   demand notice. Unilever further moves this court to dismiss Plaintiff’s claim for injunctive relief

13   pursuant to Rule 12(b)(1) based on lack of standing. As defendant Unilever explains below, the

14   lack of a pre-filing demand notice and lack of standing to pray for injunctive relief are grounds

15   for a dismissal with prejudice.

16
                                          I.   ARGUMENT
17                  Plaintiff’s Claims for Damages Required a Pre-Filing Demand Letter Be Sent
                    Prior to Commencing this Action
18
            Plaintiff’s claims for damages should be dismissed with prejudice because Plaintiff failed
19
     to follow the notice procedure set forth in § 1782(a) of the California Legal Remedies Act.
20
     Prior to the commencement of any action for damages pursuant to the CLRA, a consumer must
21
     satisfy the pre-filing notice requirement requiring that, at least 30 days before filing a complaint,
22
     the consumer must send written notice, by certified or registered mail, return receipt requested,
23
     to the person alleged to have violated the CLRA, giving notice of the particular violation being
24
     alleged and demanding correction or rectification of the alleged violations. (Cal. Civ. Code §
25
        MEMORANDUM IN SUPPORT OF DEFENDANT UNILEVER UNITED STATES, INC.’S NOTICE OF
26      MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT-- CASE NO. 4:20-CV-02777-YGR


27
     Case 4:20-cv-02777-YGR Document 7-1 Filed 05/06/20 Page 3 of 11


 1   1782(a).) “Action for damages,” as classified under § 1782(a), include claims for disgorgement

 2   or restitution. See Colgan v. Leatherman Tool Group, Inc., 135 Ca. App.4th 663, 669 (2006)

 3   (the remedy of restitution cannot properly be described as either ‘legal’ or equitable’ in any

 4   narrowly restricted signification of those terms); Herron v. Best Buy Stores, L.P., 2014 U.S.

 5   Dist. LEXIS 155015 at *8-9 (E.D. Cal. Oct. 31, 2014) (finding the difference between a claim

 6   for damages and a claim for restitution or disgorgement is illusory when plaintiff seeks a

 7   specific amount allegedly owed her, i.e. a sum of money to pay for some benefit the defendant

 8   received from her); In re Ford Tailgate Litig., 2014 U.S. Dist. Lexis 32287, *36-37 (N.D. Cal

 9   2014) (finding pre-suit notice is required to seek any form of monetary relief).

10          Here, Plaintiff asserts claims for damages requesting, among others, “…actual and

11   punitive damages….” (Compl. ¶ 120), and Plaintiff’s “Prayer for Relief” asks for orders

12   requiring Unilever to pay, among additional requests, punitive damages, restitution and

13   attorneys’ fees to Plaintiff. Plaintiff was thus required under § 1782(a) to give Unilever proper

14   notice of the violations being alleged and demand correction or rectification prior to the

15   commencement of this suit. The entirety of Plaintiff’s claims for monetary relief required pre-

16   filing notice to be sent to Unilever.

17                  Plaintiff’s Claims for Damages Should Be Dismissed with Prejudice for
                    Failure to Satisfy the CLRA Notice Requirements
18
             Courts have strictly adhered to the CLRA’s notice requirements and have dismissed
19
      claims with prejudice for failure to comply with the procedures set forth in § 1782(a). Though
20
      Plaintiff contends that a pre-filing demand was sent to Unilever, Unilever received no such
21
      correspondence or communication. (Ozer Decl. ¶ 6). Accordingly, any failure to provide the
22
      requisite notice warrants dismissal with prejudice, because compliance with the pre-filing
23
      notice requirements under § 1782(a) is necessary to state a claim. See Outboard Marine Corp.
24
      v. Superior Court, 52 Cal App. 3d 30, 40-41 (1975) (holding “strict application of the [pre-filing
25
        MEMORANDUM IN SUPPORT OF DEFENDANT UNILEVER UNITED STATES, INC.’S NOTICE OF
26      MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT-- CASE NO. 4:20-CV-02777-YGR
                                             2
27
     Case 4:20-cv-02777-YGR Document 7-1 Filed 05/06/20 Page 4 of 11


 1   notice] requirement was necessary”); Cattie v. Wal-Mart Stores, Inc., 504 F. Supp. 2d 939, 949

 2   (S.D. Cal. 2007) (dismissing the claim for damages under the CLRA with prejudice even after

 3   plaintiff later gave notice and amended her complaint); Laster v. T-Mobile United States, Inc.,

 4   407 F. Supp. 2d 1181, 1195 (S.D. Cal. 2005); Davis v. Chase Bank U.S.A., N.A., 650 F. Supp.

 5   2d 1073, 1089 (C.D. Cal. 2009) (discussing multiple cases where claims were dismissed with

 6   prejudice and then subsequently dismissing the CLRA claims with prejudice due to lack of pre-

 7   filing notice). The “clear intent of the [CLRA] is to provide and facilitate pre-complaint

 8   settlements of consumer actions wherever possible and to establish a limited period during

 9   which such settlement may be accomplished,” and the only way to accomplish the CLRA’s

10   purposes is to have a “literal application of the notice provisions.” Outboard Marine at 40-41;

11   see also Von Grabe at 1304. Allowing a plaintiff to seek damages first and then later, in the

12   midst of a lawsuit, to give notice and amend, would destroy the clear intent of the notice

13   requirement and thereby hinder any possibility of early settlement. Cattie at 950.

14          Plaintiff Vizcarra alleges that she sent a CLRA pre-suit demand letter to Unilever’s

15   Chief Executive Officer, Amanda Sourry, on February 13, 2020 (Complaint ¶ 121). As far as

16   Unilever can determine, this allegation is false. Unilever has not received a demand letter

17   relating to these matters from Ms. Vizcarra or anyone else identifying themselves as residing in

18   this District. See Declaration of Courtney Ozer, submitted herewith (“Ozer Decl.”) ¶ 6a.

19          In further allegations as to the contents of this non-existent demand letter, Plaintiff

20   Vizcarra references the letter has having been sent by a “Plaintiff Nuñez.” (Complaint ¶ 122.)

21   Nobody named Nuñez is a party to this action. Unilever did receive a CLRA demand letter

22   from one Steve Nuñez, who sued Unilever a few days after this action was filed in the U.S.

23   District Court for the Central District of California. (Ozer Decl. ¶ 6b & Exs. 1-2.) That lawsuit

24   identifies Steve Nuñez as a resident of the Central District of California, not of this District.

25
       MEMORANDUM IN SUPPORT OF DEFENDANT UNILEVER UNITED STATES, INC.’S NOTICE OF
26     MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT-- CASE NO. 4:20-CV-02777-YGR
                                            3
27
     Case 4:20-cv-02777-YGR Document 7-1 Filed 05/06/20 Page 5 of 11


 1   (Ozer Decl. Ex. 2 at ¶ 12.)

 2          Unilever surmises that Plaintiff’s counsel failed to send a CLRA demand letter on behalf

 3   of Plaintiff Vizcarra, but filed suit anyway, copying allegations from the Nuñez complaint. This

 4   is an occupational hazard of “cut-and-paste” litigation, in which plaintiffs’ counsel insert the

 5   name of each new representative “plaintiff” into their mass-produced boilerplate complaints.

 6   Unilever’s supposition is supported by Plaintiff’s allegations, in three places in the Complaint,

 7   relating to “Plaintiff Click or tap here to enter text,” where Plaintiff’s counsel apparently

 8   neglected to enter the name of any Plaintiff into their form Complaint (¶¶ 98, 99, 119).

 9   Whatever may be the case, Unilever has not received a pre-suit notice from the plaintiff named

10   in this Complaint, Lisa Vizcarra, nor from anyone represented by Plaintiff’s counsel who is

11   identified as residing in this District. (Ozer Decl. ¶ 6a.)

12          The “purpose of the notice requirement of section 1782 is to give the manufacturer or

13   vendor sufficient notice of alleged defects to permit appropriate corrections or replacements…”

14   (Outboard Marine at 40). A demand letter previously sent to Unilever involving a different

15   plaintiff named in a lawsuit in a different jurisdiction does not give such “sufficient notice” and

16   does not fulfil the pre-suit demand requirement. See Victor v. R.C. Bigelow, Inc. 2014 U.S.

17   Dist. Lexis 34550, at *64 (N.D. Cal. Mar. 14, 2014) (finding that there is no suggestion in the

18   statute that notice of an earlier lawsuit – even if the subject matter is substantially similar –

19   meets the notice requirement); Laster at 1196 (finding that even prior litigation on an injunctive

20   relief claim that provides actual notice and an opportunity to correct the behavior does not

21   exempt a party from providing notice in the manner required by § 1782(a)). Unilever could not

22   have had “sufficient notice” of Plaintiff Vizcarra’s demands by reading a letter from Plaintiff

23   Nuñez. Unilever had no opportunity to resolve any issues with Plaintiff Vizcarra, such as by

24   offering her a refund as it did with Plaintiff Nuñez, because Unilever was never put on notice

25
       MEMORANDUM IN SUPPORT OF DEFENDANT UNILEVER UNITED STATES, INC.’S NOTICE OF
26     MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT-- CASE NO. 4:20-CV-02777-YGR
                                            4
27
     Case 4:20-cv-02777-YGR Document 7-1 Filed 05/06/20 Page 6 of 11


 1   that Plaintiff Vizcarra had any claims.

 2         The intent and purpose of § 1782 clearly support Unilever’s position. The clear intent of

 3   the act is to provide and facilitate pre-complaint settlements of consumer actions wherever

 4   possible and to establish a limited period during which such settlement may be accomplished.

 5   This clear purpose may only be accomplished by a literal application of the notice provisions.

 6   See Outboard Marine, 52 Cal App. 3d at 41. Here, Plaintiff has failed to provide notice and

 7   thus failed to provide any means of potential settlement prior to commencing this action.

 8   Again, without knowing that Plaintiff Vizcarra had any demands, it was impossible for Unilever

 9   to try to facilitate any remedy if one was deemed appropriate.

10         Accordingly, Plaintiff’s claim for damages under the CLRA must be dismissed with

11   prejudice.

12                 Plaintiff’s UCL Claims Based on the CLRA Should Be Dismissed

13         An Unfair Competition Law (“UCL”) violation may be established through showing one

14   of “three varieties of unfair competition—acts or practices which are [1] unlawful, or [2] unfair,

15   or [3] fraudulent.” Herron at *8-9 (citing Cel-Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co., 20

16   Cal. 4th 163, 180 (1999)). Under the unlawful prong, the UCL “borrows violations of other laws

17   and treats them as unlawful practices that the unfair competition law makes independently

18   actionable.” Davis v. HSBC Bank Nevada, N.A., 691 F.3d 1152, 1168 (9th Cir. 2012) (internal

19   quotations omitted). A plaintiff who “cannot state a claim under a ‘borrowed’ law…cannot state

20   a UCL claim either.” See Herrejon v. Ocwen Loan Servicing, LLC, 980 F. Supp. 2d 1186, 1206

21   (E.D. Cal. 2013) (citing Smith v. State Farm Mut. Auto. Ins. Co., 93 Cal. App. 4th 700, 718

22   (2001)). If the underlying claim is dismissed, then there is no ‘unlawful’ act to base the

23   derivative UCL claim. Here, Plaintiff’s claims for damages under the UCL prong for

24   unlawfulness require “borrowing” the CLRA and is predicated on Unilever’s violation of the

25
       MEMORANDUM IN SUPPORT OF DEFENDANT UNILEVER UNITED STATES, INC.’S NOTICE OF
26     MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT-- CASE NO. 4:20-CV-02777-YGR
                                            5
27
     Case 4:20-cv-02777-YGR Document 7-1 Filed 05/06/20 Page 7 of 11


 1   CLRA. As determined above, however, Plaintiff is not entitled to damages under the CLRA

 2   claim because Plaintiff failed to give proper notice. This accordingly provides no basis for

 3   Plaintiff’s UCL claims for relief with respect to the CLRA because Plaintiff can no longer state

 4   a claim under this “borrowed” law. Subsequently, Plaintiff cannot seek “disgorgement and

 5   restitution of all monies” under the UCL based on Unilever’s alleged violation of the CLRA.

 6          Accordingly, Plaintiff’s claims for relief under the UCL should also be dismissed.

 7                  Plaintiff Lacks Standing to Seek Injunctive Relief

 8          Plaintiff lacks standing to pursue injunctive relief. In order to demonstrate such standing,

 9   a plaintiff must allege that a “real or immediate threat” exists that she will be wronged again.

10   City of Los Angeles v. Lyons, 461 U.S. 95, 11 (1983); see also Chapman v. Pier 1 Impos. Inc.,

11   631 F.3d 939, 946 (9th Cir. 2011). The threatened injury must be real and immediate, not

12   conjectural or hypothetical. See Clapper v. Amnesty Int’l USA, 568 U.S. 398, 403 (2013).

13   However, courts have repeatedly found that plaintiff’s knowledge of allegedly unlawful or

14   misleading conduct precludes standing for injunctive relief under Article III because the plaintiff

15   cannot prove that she will, in the future, rely on the challenged statement to her detriment, even

16   if she claims she would purchase the product again. See Jackson v. General Mills, Inc., 2019

17   U.S. Dist. LEXIS 162447, at *13 (S.D. Cal. Sept. 20, 2019) (dismissing plaintiff’s claims that

18   she would purchase the product again if the alleged issues were remedied and finding there is no

19   reason to suppose that a change in product labeling to inform plaintiff of what she already knows

20   would prompt her to repurchase the same product she was dissatisfied with); see also Joslin v.

21   Clif Bar & Co., 2019 U.S. Dist. LEXIS 192100, at *12-13 (N.D. Cal. Aug. 26, 2019) (finding

22   “Plaintiffs cannot possibly be deceived in the future because white chocolate is not listed on the

23   Products' ingredient list… If Plaintiffs do not want products that do not contain real white

24   chocolate, the Court is hard pressed to see how Plaintiffs would be able to allege the requisite

25
        MEMORANDUM IN SUPPORT OF DEFENDANT UNILEVER UNITED STATES, INC.’S NOTICE OF
26      MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT-- CASE NO. 4:20-CV-02777-YGR
                                             6
27
     Case 4:20-cv-02777-YGR Document 7-1 Filed 05/06/20 Page 8 of 11


 1   future harm.”); See Rahman v. Mott’s LLP, 2014 U.S. Dist. LEXIS 147102, at *17 (N.D. Cal.

 2   Oct. 15, 2014) (finding that absent showing a likelihood of future harm, a plaintiff may not

 3   manufacture standing for injunctive relief simply by expressing an intent to purchase the

 4   challenged product in the future); see also Ham v. Hain Celestial Grp., Inc., 70 F. Supp. 3d

 5   1188, 1196 (N.D. Cal. 2014) (finding that consumers who were misled by deceptive food labels

 6   lack standing for injunctive relief because there is no danger that they will be misled in the future

 7   and dismissing claims for injunctive relief with prejudice because plaintiff was made aware of

 8   the product ingredients and could not allege that she would be fraudulently induced to purchase

 9   the products in the future); see also Anderson v. Hain Celestial, 87 F. Supp. 3d 1226, 1234 (N.D.

10   Cal. 2015) (“…concur[ring] with those district courts that have required a false-labeling plaintiff

11   to demonstrate potential repetition of harm in order to demonstrate Article III standing for

12   injunctive relief” and finding plaintiff in this case had no standing to assert her claims for such

13   relief because she is now aware that defendant’s products “are not ‘natural’ enough for her and

14   she is unlikely to purchase these products again considering her alleged desire to purchase only

15   products without artificial, synthetic or extensively processed ingredients”); see also Garrison v.

16   Whole Foods Mkt. Grp., Inc., 2014 U.S. Dist. LEXIS 76271 at *20 (N.D. Cal. Jun. 2, 2014)

17   (holding that “[t]he named plaintiffs in this case allege that had they known the Whole Foods

18   products they purchased contained SAPP, they would not have purchased them. Now they know.

19   There is therefore no danger that they will be misled in the future.”).

20          Plaintiff’s Complaint is essentially an admission that there is no threat of future harm as

21   she is now fully knowledgeable of what Unilever’s vanilla ice cream products consist of and that

22   the ingredients are allegedly not what she thought she was getting. She thus cannot allege that

23   she will continue to be wronged in the same way she has alleged. Plaintiff now knows the

24   alleged source of the vanilla flavor in Breyers Natural Vanilla Ice Cream and faces no risk of

25
        MEMORANDUM IN SUPPORT OF DEFENDANT UNILEVER UNITED STATES, INC.’S NOTICE OF
26      MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT-- CASE NO. 4:20-CV-02777-YGR
                                             7
27
     Case 4:20-cv-02777-YGR Document 7-1 Filed 05/06/20 Page 9 of 11


 1   repeated injury from the alleged deception. She cannot plausibly allege that she would be misled

 2   by Unilever’s labeling again to her detriment, because all she needs to do to determine whether

 3   or not she desires to purchase this ice cream is to look at the ingredients on the label that is

 4   included on every ice cream carton, as it will include the same labeling and the same ingredients

 5   as the challenged product at issue here now. If Plaintiff was dissatisfied with the product before,

 6   it follows that she would not purchase this product again, knowing that the same factors that

 7   created her dissatisfaction are still present. Plaintiff will always know that the product is the

 8   same challenged product that she alleges she would not have purchased. See Wang v. OCZ Tech.

 9   Grp., Inc., 276 F.R.D. 618, 626 (N.D. Cal. 2011) (holding that plaintiff lacks standing to seek

10   injunctive relief when he is fully aware of the allegedly misleading nature of the advertisements

11   at issue because there is no danger that plaintiff would purchase that same product at the same

12   price again); Fernandez v. Atkins Nutriionals, Inc. 2018 U.S. Dist. LEXIS 1189, at *15 (S.D.

13   Cal. Jan. 3, 2018) (finding no potential future injury because plaintiff admitted she now has

14   knowledge that enables her to make an appropriate choice with respect to defendant’s products

15   and that there was no risk that she would be misled based on what was found on the label).

16          Because Plaintiff is not entitled to seek injunctive relief, Plaintiff may not represent a

17   class seeking that relief. Hodgers-Durgin v. de la Vina, 199 F.3d 1037, 1045 (9th Cir. 1999)

18   (finding that “system-wide injunctive relief is not available based on alleged injuries to unnamed

19   members of a proposed class…unless the named plaintiffs are themselves entitled to seek

20   injunctive relief, they may not represent a class seeking that relief.”).

21          Based on the foregoing, Plaintiff lacks standing for injunctive relief and Unilever’s

22   motion to dismiss on this basis should be granted with prejudice.

23

24

25
        MEMORANDUM IN SUPPORT OF DEFENDANT UNILEVER UNITED STATES, INC.’S NOTICE OF
26      MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT-- CASE NO. 4:20-CV-02777-YGR
                                             8
27
     Case 4:20-cv-02777-YGR Document 7-1 Filed 05/06/20 Page 10 of 11


 1                                            CONCLUSION

 2          For the foregoing reasons, Unilever respectfully requests that this Court grant its motion

 3   to dismiss Plaintiff’s claims for damages and injunctive relief with prejudice.

 4
      Dated: May 6, 2020                                By:    /s/ Philip C. Swain
 5                                                              Philip C. Swain

                                                        Jennifer Yoo
 6                                                      FOLEY HOAG LLP
                                                        155 Seaport Boulevard
 7                                                      Boston, MA 02210-2600
 8                                                      August T. Horvath
                                                        FOLEY HOAG LLP
 9                                                      1301 Avenue of the Americas, 25th floor
                                                        New York, NY 10019
10
                                                        Attorneys for Defendant Unilever United
11                                                      States, Inc.

12

13

14

15

16

17

18

19

20

21

22

23

24

25
        MEMORANDUM IN SUPPORT OF DEFENDANT UNILEVER UNITED STATES, INC.’S NOTICE OF
26      MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT-- CASE NO. 4:20-CV-02777-YGR
                                             9
27
     Case 4:20-cv-02777-YGR Document 7-1 Filed 05/06/20 Page 11 of 11


 1
                                              PROOF OF SERVICE
 2
             I, Jennifer Yoo, hereby certify that on May 6, 2020, I caused the foregoing document to
 3
     be electronically filed with the Clerk of the Court for the United States District Court, Northern
 4
     District of California, by using the CM/ECF system and electronically served to all counsel of
 5
     record. I declare under penalty of perjury under the laws of the United States that the foregoing
 6
     is true and correct.
 7

 8
     Dated: May 6, 2020                                            /s/ Jennifer Yoo
 9                                                                     Jennifer Yoo

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
        MEMORANDUM IN SUPPORT OF DEFENDANT UNILEVER UNITED STATES, INC.’S NOTICE OF
26      MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT-- CASE NO. 4:20-CV-02777-YGR
                                             10
27
